AMENDMENT NO. 03 TO DISTRIBUTION AGREEMENT AMERICAN INDEPENDENCE FUNDS TRUST THIS AMENDMENT No. 03 to the DISTRIBUTION AGREEMENT (the “Amendment”) is made as of the 22nd day of June 2012 by and among the American Independence Funds Trust (the “Fund”), a Delaware Business Trust, American Independence Financial Services, LLC (the “Adviser”), a Delaware limited liability company, and Matrix Capital Group (the “Distributor”), a New York corporation. WHEREAS,the Fund and Distributor entered into a Distribution Agreement dated October 25, 2010 ("Agreement") pursuantto which the Fund appointed Distributor as principal underwriteranddistributorin connectionwith the offering and sale of shares of the Fund; WHEREAS,the Fund and Distributor desire to amend the Agreement to clarify that, under Section 8 “Compensation” of the Agreement, the Adviser, and not the Fund, will assume responsibility for the payments made to the Distributor; and WHEREAS,all capitalizedterms used in this Amendmentand notdefined herein shall have the meaning ascribed to them in the Agreement. NOW THEREFORE,in consideration of these promises and mutual covenants herein contained, it is agreed as follows: 1.
